Citation Nr: 9912313	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  98-18 609	)	DATE
	)
	)
                                       
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 1991).


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran was on active service from October 1952 to 
February 1955.  He died on October [redacted] 1977.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veteran's Appeals 
(BVA or Board) on appeal from an October 1998 decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in October 1998.  A statement of the case was issued 
in November 1998, and the appellant's substantive appeal was 
received later that month.  The appellant is not represented 
in this appeal.


FINDINGS OF FACT

1.  The veteran died on October [redacted] 1977; his death 
certificate lists the immediate cause of death as carcinoma 
of the left lung.

2.  At the time of the veteran's death, service connection 
had not been established for any disability. 

3.  There is no medical evidence of a link between carcinoma 
of the left lung and the veteran's period of active military 
service.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The requirements for dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. §§ 1310, 1318, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant essentially contends that the veteran suffered 
from lung-related disabilities during service that are 
etiologically related to his death.  The appellant further 
contends, in substance, that entitlement to DIC benefits in 
accordance with 38 U.S.C.A. § 1318 is warranted.

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  

However, the appellant's cause of death claim must first be 
found to be well grounded.  38 U.S.C.A. § 5107(a); Johnson v. 
Brown, 8 Vet. App. 423, 426 (1995). A well-grounded claim has 
been defined as "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990).  Where, as in the 
present case, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under section 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The veteran's certificate of death indicates that he died in 
October 1977 of carcinoma of the left lung.  Service medical 
records indicate that the veteran was hospitalized in January 
1953 with a diagnosis of possible pneumonia.  The final 
diagnosis was common cold.  Chest X-rays were negative except 
for multiple ill-defined round areas of decreased density at 
the right base.  It was noted that the findings suggested the 
possibility of bronchiectasis.  Follow-up treatment records 
dated later in January 1953 reflect that the veteran's lungs 
were clear to auscultation; it was noted that there was no 
clinical history of bronchiectasis.  No lung-related 
disability was reported for the remainder of the veteran's 
service.  The veteran's lungs and chest were clinically 
evaluated as normal on his February 1955 separation 
examination.

A May 1955 VA X-ray of the lungs showed no tuberculosis or 
other infiltration.  The appearance indicated a normal chest.

A December 1957 VA discharge summary indicates that the 
veteran was hospitalized for a fever.  A chest X-ray showed 
slightly accentuated markings without evidence of pneumonia.  
Another X-ray revealed an essentially normal chest.  The 
diagnosis was fever of undetermined origin, from history, 
treated and improved.  A clinical record included in the 
December 1957 discharge summary indicates that the veteran 
complained of chills and fever periodically since April 1955.  
Examination of the lungs revealed a few fine crackling right 
lung base rales.  The impression was fever of undetermined 
origin.

An August 1970 to September 1970 VA hospital summary 
indicates that the veteran was admitted because of difficulty 
with breathing and pain in the chest.  Chest X-rays showed 
streaky density in the left upper lung field and bullous 
emphysema in the right upper and lower lung field.  The 
diagnoses included pulmonary tuberculosis, moderately 
advanced, active, non-infectious, and pulmonary emphysema, 
bullous type.

A July 1975 to September 1975 VA hospital summary indicates 
that the veteran was  admitted due to a chest mass.  He had 
no respiratory complaints but had a smoking history of 10-20 
years.  The veteran underwent a bronchoscopy and biopsy of 
the right lung mass.  Diagnoses included: carcinoma of the 
lung, poorly differentiated, treated with radiation therapy; 
pulmonary tuberculosis, inactive, treated; and chronic 
obstructive pulmonary disease, emphysema.  

The record does not include any medical evidence indicating 
that carcinoma of the left lung was related to the veteran's 
period of military service.  In this regard, there is no 
medical evidence of carcinoma during service.  Further, as 
the veteran was not diagnosed with carcinoma of the lung 
until more than two decades after service, carcinoma of the 
lung was not manifested within the one year presumptive 
period for malignant tumors, and such presumption cannot 
therefore be used to provide the necessary link to service.  
38 U.S.C.A. §§ 1101, 1112.

The Board acknowledges the appellant's belief in a causal 
connection between the veteran's death and his active 
service.  However, as the appellant is not a medical expert, 
she is not competent to offer an opinion regarding any 
medical causation leading to the veteran's death.  Espiritu, 
supra.  Because the record fails to demonstrate any medical 
evidence of any connection between the veteran's death and 
any disease or injury related to his military service, her 
claim of service connection for the cause of the veteran's 
death must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a).  

The Board views it discussion as sufficient to inform the 
appellant of the elements necessary to present a well-
grounded claim for service connection for the cause of the 
veteran's death, and the reasons why the current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

The Board further observes that 38 U.S.C.A. § 1318 provides 
for DIC benefits to be paid to survivors of a veteran absent 
a finding of service connection for the cause of the 
veteran's death.  The veteran must have been either 
continuously rated as totally disabled for a period of ten 
(10) years or more immediately preceding death, or rated as 
totally disabled for at least five years (5) immediately 
following discharge from service.  However, because the 
veteran was never evaluated as totally disabled, the 
appellant is not entitled to DIC benefits under 38 U.S.C.A. § 
1318.  In fact, service connection was not established for 
any disability. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

